UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-35074 (Summit Hotel Properties, Inc.) Commission File Number:001-54273 (Summit Hotel OP, LP) SUMMIT HOTEL PROPERTIES, INC. SUMMIT HOTEL OP, LP (Exact name of registrant as specified in its charter) Maryland (Summit Hotel Properties, Inc.) 27-2962512 (Summit Hotel Properties, Inc.) Delaware (Summit Hotel OP, LP) 27-0617340 (Summit Hotel OP, LP) (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 2701 South Minnesota Avenue, Suite 2 Sioux Falls, SD 57105 (Address of principal executive offices, including zip code) (605) 361-9566 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Summit Hotel Properties, Inc.[x] Yes [ ]No Summit Hotel OP, LP[x] Yes [ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405) of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Summit Hotel Properties, Inc.[x] Yes [ ]No Summit Hotel OP, LP[x] Yes [ ]No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act. Summit Hotel Properties, Inc. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer [x] Smaller reporting company[ ] Summit Hotel OP, LP Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer [x] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Summit Hotel Properties, Inc.[ ] Yes [x]No Summit Hotel OP, LP[ ] Yes [x]No As of November 1, 2012, the number of outstanding shares of common stock of Summit Hotel Properties, Inc. was 46,159,652 and the number of outstanding units of partnership interest in Summit Hotel OP, LP designated as “Common Units” was 5,226,375, excluding Common Units held by Summit Hotel Properties, Inc. and its wholly owned subsidiary which is the general partner of Summit Hotel OP, LP. EXPLANATORY NOTE This report combines the Quarterly Reports on Form 10-Q for the three months ended September 30, 2012 of Summit Hotel Properties, Inc., a Maryland corporation, and Summit Hotel OP, LP, a Delaware limited partnership. Unless stated otherwise or the context otherwise requires, references in this report to: ● “Summit REIT” mean Summit Hotel Properties, Inc., a Maryland corporation; ● “Summit OP” or “our operating partnership” mean Summit Hotel OP, LP, a Delaware limited partnership, our operating partnership, and its consolidated subsidiaries; and ● “we,” “our,” “us,” “our company” or “the company” mean Summit REIT, Summit OP and their consolidated subsidiaries taken together as one enterprise. When this report discusses or refers to activities occurring prior to February14, 2011, the date on which our operations commenced, these references refer to our predecessor. Summit REIT is the sole member of Summit Hotel GP, LLC, a Delaware limited liability company, which is the sole general partner (the “General Partner”) of Summit OP.As of September 30, 2012, Summit REIT owned approximately 83.8% of the issued and outstanding common units of partnership interest of Summit OP (“Common Units”), including the sole general partnership interest held by the General Partner.As of September 30, 2012, Summit REIT owned 100% of the issued and outstanding 9.25% Series A Cumulative Redeemable Preferred Units of Summit OP (“Series A Preferred Units”).As the sole member of the General Partner, Summit REIT has exclusive control of Summit OP’s day-to-day management.The remaining Common Units of Summit OP are owned by third parties. We believe combining the Quarterly Reports on Form 10-Q of Summit REIT and Summit OP into this single report provides the following benefits: ● it enhances investors’ understanding of Summit REIT and Summit OP by enabling investors to view the business as a whole in the same manner as management views and operates the business; ● it eliminates duplicative disclosure and provides a more streamlined and readable presentation since a substantial portion of the disclosure applies to both Summit REIT and Summit OP; and ● it creates time and cost efficiencies for both companies through the preparation of one combined report instead of two separate reports. We believe it is important to understand the few differences between Summit REIT and Summit OP in the context of how Summit REIT and Summit OP operate as a consolidated company.Summit REIT has elected to be taxed as a real estate investment trust (“REIT”) under the Internal Revenue Code of 1986, as amended (the “Code”), commencing with its short taxable year ended December31, 2011. As of September 30, 2012, Summit REIT’s only material assets were its ownership of Common Units and Series A Preferred Units of Summit OP and its ownership of the membership interests in the General Partner.As a result, Summit REIT does not conduct business itself, other than controlling, through the General Partner, Summit OP, raising capital through issuances of equity securities from time to time and guaranteeing certain debt of Summit OP and its subsidiaries.Summit OP and its subsidiaries hold all the assets of the consolidated company.Except for net proceeds from securities issuances by Summit REIT, which are contributed to Summit OP in exchange for partnership units of Summit OP, Summit OP and its subsidiaries generate capital from the operation of our business and through borrowings and the issuance of partnership units of Summit OP. Stockholders’ equity, partners’ capital and noncontrolling interests are the main areas of difference between the consolidated financial statements of Summit REIT and those of Summit OP.As of September 30, 2012, Summit OP’s capital interests include Common Units, representing general and limited partnership interests, and Series A Preferred Units.The Common Units owned by limited partners other than Summit REIT and its subsidiaries are accounted for in partners’ capital in Summit OP’s consolidated financial statements and (within stockholders’ equity) as noncontrolling interests in Summit REIT’s consolidated financial statements. In order to highlight the differences between Summit REIT and Summit OP, there are sections in this report that separately discuss Summit REIT and Summit OP, including separate financial statements and notes thereto and separate Exhibit 31 and Exhibit 32 certifications.In the sections that combine disclosure for Summit REIT and Summit OP (i.e., where the disclosure refers to the consolidated company), this report refers to actions or holdings as our actions or holdings and, unless otherwise indicated, means the actions or holdings of Summit REIT and Summit OP and their respective subsidiaries, as one consolidated company. As the sole member of the General Partner, Summit REIT consolidates Summit OP for financial reporting purposes, and Summit REIT does not have assets other than its investment in the General Partner and Summit OP.Therefore, while stockholders’ equity and partners’ capital differ as discussed above, the assets and liabilities of Summit REIT and Summit OP are the same on their respective financial statements. Finally, we refer to a number of other entities in this report as follows.Unless the context otherwise requires or indicates, references in this report to: ● “the LLC” refer to Summit Hotel Properties, LLC and references to “our predecessor” include the LLC and its consolidated subsidiaries; ● “our TRSs” refer to Summit Hotel TRS, Inc., a Delaware corporation, and Summit Hotel TRS II, Inc., a Delaware corporation, and any other taxable REIT subsidiaries (“TRSs”) that we may form in the future; ● “our TRS lessees” refer to the wholly owned subsidiaries of our TRSs that lease our hotels from Summit OP or subsidiaries of Summit OP; and ● “The Summit Group” refer to The Summit Group, Inc., our predecessor’s hotel management company, Company Manager and former Class C Member, which is wholly owned by our Executive Chairman, Kerry W. Boekelheide. TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION Item 1. Financial Statements 1 Summit Hotel Properties, Inc. and Summit Hotel Properties, LLC (Predecessor) Condensed Consolidated Balance Sheets — September 30, 2012 (unaudited) and December 31, 2011 1 Condensed Consolidated Statements of Operations (unaudited) - Three and Nine Months Ended September 30, 2012 and 2011 2 Condensed Consolidated Statements of Other Comprehensive Income (unaudited) — Three and Nine Months Ended September 30, 2012 and 2011 3 Condensed Consolidated Statements of Changes in Equity (unaudited) —Nine Months Ended September 30, 2012 4 Condensed Consolidated Statements of Cash Flows (unaudited) — Nine Months Ended September 30, 2012 and 2011 5 Summit Hotel OP, LP and Summit Hotel Properties, LLC (Predecessor) Condensed Consolidated Balance Sheets — September 30, 2012 (unaudited) and December 31, 2011 7 Condensed Consolidated Statements of Operations (unaudited) - Three and Nine Months Ended September 30, 2012 and 2011 8 Condensed Consolidated Statements of Other Comprehensive Income (unaudited) — Three and Nine Months Ended September 30, 2012 and 2011 9 Condensed Consolidated Statements of Changes in Equity (unaudited) —Nine Months Ended September 30, 2012 10 Condensed Consolidated Statements of Cash Flows (unaudited) — Nine Months Ended September 30, 2012 and 2011 11 Notes to Condensed Consolidated Financial Statements 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 47 Item 4. Controls and Procedures 48 PART II — OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 51 PART I — FINANCIAL INFORMATION Item 1. Financial Statements. SUMMIT HOTEL PROPERTIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 ASSETS Cash and cash equivalents $ $ Restricted cash Trade receivables Prepaid expenses and other Land held for development Property and equipment, net Deferred charges and other assets, net Deferred tax benefit Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES Accounts payable $ $ Derivative liabilities - Accrued expenses Mortgages and notes payable TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES EQUITY Preferred stock, $.01 par value per share (liquidation preference of $50,385,417), 100,000,000 shares authorized, 2,000,000 issued and outstanding Common stock, $.01 par value per share,450,000,000 shares authorized, 31,501,219 and 27,278,000 issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income (loss) ) - Accumulated deficit and distributions ) ) Total stockholders' equity Noncontrolling interest TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ (See Notes to Condensed Consolidated Financial Statements) 1 SUMMIT HOTEL PROPERTIES, INC. AND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 Summit Hotel Properties, Inc. Summit Hotel Properties, LLC (Predecessor) Three months ended 09/30/12 Three months ended 09/30/11 Nine months ended 09/30/12 Period 2/14/11 through 9/30/11 Period 1/1/11 through 2/13/11 REVENUE Room revenue $ Other hotel operations revenue Total Revenue EXPENSES Hotel operating expenses Rooms Other direct Other indirect Other Total hotel operating expenses Depreciation and amortization Corporate general and administrative: Salaries and other compensation - Other - Loan transaction costs - - - Hotel property acquisition costs - Total Expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest income Other income - - - Interest expense ) Gain (loss) on disposal of assets ) - ) ) - Gain (loss) on derivatives ) - ) - - Total Other Income (Expense) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) ) ) INCOME TAX (EXPENSE) BENEFIT ) ) ) INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS ) ) NET INCOME (LOSS) NET INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTEREST ) ) - NET INCOME (LOSS) ATTRIBUTABLE TO SUMMIT HOTEL PROPERTIES, INC./PREDECESSOR ) ) ) PREFERRED DIVIDENDS ) - ) - - NET INCOME (LOSS) ATTRIBUTABLE TO COMMON $ $ $ ) $ ) $ ) STOCKHOLDERS/MEMBERS Basic and diluted net income (loss) per share from continuing operations: $ $ ) $ ) $ ) Basic and diluted net income (loss) per share from discontinued operations: ) Basic and diluted net income (loss) per share: $ $ $ ) $ ) Weighted-average common shares outstanding: Basic Diluted (See Notes to Condensed Consolidated Financial Statements) 2 SUMMIT HOTEL PROPERTIES, INC. AND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 Summit Hotel Properties, Inc. Summit Hotel Properties, LLC (Predecessor) Three months ended 09/30/12 Three months ended 09/30/11 Nine months ended 09/30/12 Period 2/14/11 through 9/30/11 Period 1/1/11 through 2/13/11 NET INCOME (LOSS) $ $ $ ) $ ) $ ) Other comprehensive income (loss), net of tax: Change in unrealized loss on derivatives ) - ) - - Total other comprehensive income (loss) ) - ) - - COMPREHENSIVE INCOME (LOSS) COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO NONCONTROLLING INTEREST - ) - - COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO SUMMIT HOTEL PROPERTIES, INC./PREDECESSOR ) ) ) PREFERRED DIVIDENDS ) - ) - - COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO COMMON STOCKHOLDERS/MEMBERS $ $ $ ) $ ) $ ) (See Notes to Condensed Consolidated Financial Statements) 3 SUMMIT HOTEL PROPERTIES, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 # of Shares # of Shares Accumulated Other Accumulated Total of Preferred Preferred of Common Common Additional Comprehensive Deficit and Stockholders' Noncontrolling Total Stock Stock Stock Stock Paid-In Capital Income (Loss) Distributions Equity Interest Equity BALANCES, JANUARY 1, 2012 $ - $ ) $ $ $ Summit Hotel Properties, Inc. Registration and offering costs - ) - - ) - ) Common stock redemption of common units - - ) - - ) - Dividends paid - ) Stock awards - - ) - Equity-based compensation - Other comprehensive income (loss) - ) - ) ) ) Net income (loss) - ) BALANCES, SEPTEMBER 30, 2012 $ ) $ ) $ $ $ (See Notes to Condensed Consolidated Financial Statements) 4 SUMMIT HOTEL PROPERTIES, INC. AND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THENINE MONTHS ENDED SEPTEMBER 30, 2 OPERATING ACTIVITIES Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash from operating activities: Depreciation and amortization Amortization of prepaid lease Loss on impairment of assets - Equity-based compensation Deferred tax benefit ) - (Gain) loss on derivatives - (Gain) loss on disposal of assets Changes in operating assets and liabilities: Trade receivables ) ) Prepaid expenses and other ) Accounts payable and related party accounts payable ) ) Income tax receivable - Accrued expenses Restricted cash released (funded) ) ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES INVESTING ACTIVITIES Land and hotel acquisitions ) ) Purchases of other property and equipment ) ) Proceeds from asset dispositions, net of closing costs Restricted cash released (funded) ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Proceeds from issuance of debt Principal payments on debt ) ) Financing fees on debt ) ) Proceeds from equity offerings, net of offering costs ) Distributions to members and dividends paid ) ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS BEGINNING OF PERIOD END OF PERIOD $ $ (See Notes to Condensed Consolidated Financial Statements) 5 SUMMIT HOTEL PROPERTIES, INC. AND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THENINE MONTHS ENDED SEPTEMBER 30, 2 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash payments for interest $ $ Cash payments for state income taxes, net of refunds $ $ (See Notes to Condensed Consolidated Financial Statements) 6 SUMMIT HOTEL OP, LP CONDENSED CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, 2012 (UNAUDITED) AND DECEMBER 31, 2011 ASSETS Cash and cash equivalents $ $ Restricted cash Trade receivables Prepaid expenses and other Land held for development Property and equipment, net Deferred charges and other assets, net Deferred tax benefit Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES Accounts payable $ $ Derivative liabilities - Accrued expenses Mortgages and notes payable TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES EQUITY Partners' equity: Summit Hotel Properties, Inc., 31,501,219 and 27,278,000 common units outstanding, respectively, and 2,000,000 preferred units outstanding, (liquidation preference of $50,385,417) Unaffiliated limited partners, 6,084,808 and 10,100,000 common units outstanding, respectively TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ (See Notes to Condensed Consolidated Financial Statements) 7 SUMMIT HOTEL OP, LP AND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 Summit Hotel OP, LP Summit Hotel Properties, LLC (Predecessor) Three months ended 09/30/12 Three months ended 09/30/11 Nine months ended 09/30/12 Period 2/14/11 through 9/30/11 Period 1/1/11 through 2/13/11 REVENUE Room revenue $ Other hotel operations revenue Total Revenue EXPENSES Hotel operating expenses Rooms Other direct Other indirect Other Total hotel operating expenses Depreciation and amortization Corporate general and administrative: Salaries and other compensation - Other - Loan transaction costs - - - Hotel property acquisition costs - Total Expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSE) Interest income Other income - - - Interest expense ) Gain (loss) on disposal of assets ) - ) ) - Gain (loss) on derivatives ) - ) - - Total Other Income (Expense) INCOME (LOSS) FROM CONTINUING OPERATIONS BEFORE INCOME TAXES ) ) ) INCOME TAX (EXPENSE) BENEFIT ) ) ) INCOME (LOSS) FROM CONTINUING OPERATIONS ) ) ) INCOME (LOSS) FROM DISCONTINUED OPERATIONS ) ) NET INCOME (LOSS) PREFERRED DIVIDENDS ) - ) - - NET INCOME (LOSS) ATTRIBUTABLE TO COMMON UNIT HOLDERS $ $ $ ) $ ) $ ) Basic and diluted net income (loss) per unit from continuing operations: $ $ ) $ ) $ ) Basic and diluted net income (loss) per unit from discontinued operations: ) Basic and diluted net income (loss) per unit: $ $ $ ) $ ) Weighted-average common units outstanding: Basic Diluted (See Notes to Condensed Consolidated Financial Statements) 8 SUMMIT HOTEL OP, LP AND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 Summit Hotel OP, LP Summit Hotel Properties, LLC (Predecessor) Three months ended 09/30/12 Three months ended 09/30/11 Nine months ended 09/30/12 Period 2/14/11 through 9/30/11 Period 1/1/11 through 2/13/11 NET INCOME (LOSS) $ $ $ ) $ ) $ ) Other comprehensive income (loss), net of tax: Change in unrealized loss on derivatives ) - ) - - Total other comprehensive income (loss) ) - ) - - COMPREHENSIVE INCOME (LOSS) PREFERRED DIVIDENDS ) - ) - - COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO COMMON UNIT HOLDERS $ $ $ ) $ ) $ ) (See Notes to Condensed Consolidated Financial Statements) 9 SUMMIT HOTEL OP, LP CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN EQUITY (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2012 Preferred Common Total Summit Hotel Summit Hotel Unaffiliated Limited Total Properties, Inc. Properties, Inc. Partners' Equity Equity BALANCES, JANUARY 1, 2012 $ Summit Hotel OP, LP Registration and offering costs - ) - ) Common stock redemption of common units - ) - Distributions ) Equity-based compensation - Other comprehensive income (loss) Net income (loss) BALANCES, SEPTEMBER 30, 2012 $ (See Notes to Condensed Consolidated Financial Statements) 10 SUMMIT HOTELOP, LPAND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THENINE MONTHS ENDED SEPTEMBER 30, 2 OPERATING ACTIVITIES Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash from operating activities: Depreciation and amortization Amortization of prepaid lease Loss on impairment of assets - Equity-based compensation Deferred tax benefit ) - (Gain) loss on derivatives - (Gain) loss on disposal of assets Changes in operating assets and liabilities: Trade receivables ) ) Prepaid expenses and other ) Accounts payable and related party accounts payable ) ) Income tax receivable - Accrued expenses Restricted cash released (funded) ) ) NET CASH PROVIDED BY (USED IN) OPERATING ACTIVITIES INVESTING ACTIVITIES Land and hotel acquisitions ) ) Purchases of other property and equipment ) ) Proceeds from asset dispositions, net of closing costs Restricted cash released (funded) ) NET CASH PROVIDED BY (USED IN) INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES Proceeds from issuance of debt Principal payments on debt ) ) Financing fees on debt ) ) Contributions, net of offering costs ) Distributions ) ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS BEGINNING OF PERIOD END OF PERIOD $ $ (See Notes to Condensed Consolidated Financial Statements) 11 SUMMIT HOTELOP, LPAND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THENINE MONTHS ENDED SEPTEMBER 30, 2 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash payments for interest $ $ Cash payments for state income taxes, net of refunds $ $ (See Notes to Condensed Consolidated Financial Statements) 12 SUMMIT HOTEL PROPERTIES, INC., SUMMIT HOTEL OP, LP, AND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2012 NOTE 1 -SIGNIFICANT ACCOUNTING POLICIES AND BUSINESS Basis of Presentation Summit Hotel Properties, Inc. (the “Company”) is a self-advised hotel investment company that was organized on June 30, 2010 as a Maryland corporation.The Company holds both general and limited partnership interests in Summit Hotel OP, LP (the “Operating Partnership”), a Delaware limited partnership also organized on June 30, 2010.On February 14, 2011, the Company closed on its initial public offering (“IPO”) of 26,000,000 shares of common stock and a concurrent private placement of 1,274,000 shares of common stock.Effective February 14, 2011, the Operating Partnership and Summit Hotel Properties, LLC (the “Predecessor”) completed the merger of the Predecessor with and into the Operating Partnership (the “Merger”). At the effective time of the Merger, the outstanding Class A, Class A-1, Class B and Class C membership interests in the Predecessor were issued and converted into, and cancelled in exchange for, a total of 9,993,992 common units of partnership interest in the Operating Partnership (“Common Units”), and the members of the Predecessor were admitted as limited partners of the Operating Partnership. Also effective February 14, 2011, The Summit Group, Inc., the parent company of the Predecessor (“The Summit Group”), contributed its 36% Class B membership interest in Summit Group of Scottsdale, Arizona LLC (“Summit of Scottsdale”) to the Operating Partnership in exchange for 74,829 Common Units and an unaffiliated third-party investor contributed its 15% Class C membership interest in Summit of Scottsdale to the Operating Partnership in exchange for 31,179 Common Units.Effective February 14, 2011, the Company contributed the net proceeds of the IPO and the concurrent private placement to the Operating Partnership in exchange for an aggregate of 27,274,000 Common Units, including Common Units representing the sole general partnership interest in the Operating Partnership, which are held by a wholly owned subsidiary of the Company as the sole general partner of the Operating Partnership.Unless the context otherwise requires, “we” and “our” refer to the Company and the Operating Partnership collectively. While the Operating Partnership was the survivor of and the legal acquirer of the Predecessor in the merger, for accounting and financial reporting purposes, the Predecessor is considered the accounting acquirer in the Merger. As a result, the historical consolidated financial statements of the Predecessor are presented as the historical consolidated financial statements of the Company and the Operating Partnership after completion of the Merger and the contributions of the Class B and C membership interests in Summit of Scottsdale to the Operating Partnership (collectively, the “Reorganization Transaction”). As a result of the Reorganization Transaction, the Operating Partnership and its subsidiaries acquired sole ownership of the 65 hotels in its initial portfolio. In addition, the Operating Partnership and its subsidiaries assumed the liabilities, including indebtedness, of the Predecessor and its subsidiaries. As of September 30, 2012, our real estate investment portfolio consists of 73 upscale, upper midscale and midscale hotels with a total of 7,533 guestrooms located in small, mid-sized and suburban markets in 20 states (see Note 3 for new acquisitions).The hotels are leased to subsidiaries (“TRS Lessees”) of the Company’s taxable REIT subsidiaries (“TRSs”).The Company indirectly owns 100% of the outstanding equity interests in the TRS Lessees. The accompanying unaudited interim financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) for reporting on interim periods.Accordingly, certain information and footnotes required by Generally Accepted Accounting Principles (“GAAP”) for complete financial statements have been condensed or omitted.Interim results may not be indicative of fiscal year performance because of seasonal and other factors.These interim statements should be read in conjunction with the financial statements and notes thereto included in our combined Annual Report on Form 10-K for the year ended December 31, 2011.In management’s opinion, all adjustments made were normal and recurring in nature, and were necessary for a fair statement of the results of the interim period. 13 SUMMIT HOTEL PROPERTIES, INC., SUMMIT HOTEL OP, LP, AND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2012 Use of Estimates The preparation of the financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Consolidation The accompanying condensed consolidated financial statements of the Company include the accounts of the Company, the Operating Partnership, and their subsidiaries.The accompanying condensed consolidated financial statements of the Operating Partnership include the accounts of the Operating Partnership and its subsidiaries. All significant intercompany balances and transactions have been eliminated in the condensed consolidated financial statements. Reclassifications Certain prior year amounts have been reclassified to conform to the current year presentation with no impact to net income, shareholders’ equity or cash flows. Recent Accounting Pronouncements In May 2011, FASB issued an update (ASU No. 2011-04) to ASC 820, Fair Value Measurements and Disclosures, to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and IFRS.This update was effective for interim and fiscal years beginning after December 15, 2011.Adoption of this ASU did not have a material impact on the consolidated financial statements. In June 2011, FASB issued ASU 2011-05, Presentation of Comprehensive Income.ASU 2011-05 requires an entity to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. ASU 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in equity.ASU 2011-05 was effective for interim and fiscal years beginning after December 15, 2011.In December 2011, the FASB decided to defer the effective date of those changes in ASU 2011-05 that relate only to the presentation of reclassification adjustments in the statement of income by issuing ASU 2011-12, Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive income in Accounting Standards Update 2011-05. The adoption of this ASU did not have an impact on the consolidated financial statements. 14 SUMMIT HOTEL PROPERTIES, INC., SUMMIT HOTEL OP, LP, AND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2012 Revenue Recognition Revenue is recognized when rooms are occupied and services have been rendered. Derivatives and Hedges We use interest rate derivatives to hedge our risks on variable-rate debt. We apply hedge accounting to our interest rate swap derivatives. Interest rate derivatives could include swaps, caps, and floors. We assess the effectiveness of each hedging relationship by comparing changes in fair value or cash flows of the derivative hedging instrument with the changes in fair value or cash flows of the designated hedged item or transaction. All derivatives are recorded at fair value and reported as a derivative asset or liability in the condensed consolidated balance sheets.For interest rate derivatives designated as cash flow hedges: a) the effective portion of changes in fair value is initially reported as a component of accumulated other comprehensive income (loss) in the equity section of the condensed consolidated balance sheets and reclassified to interest expense in the condensed consolidated statements of operations in the period during which the hedged transaction affects earnings; and b) the ineffective portion of changes in fair value is recognized directly in earnings “gain (loss) on derivatives” in the condensed consolidated statements of operations. Fair Value FASB ASC 820 defines fair value, establishes a framework for measuring fair value and enhances disclosures about fair value measurements.Fair value is defined under GAAP as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date.Valuation techniques used to measure fair value must maximize the use of observable inputs and minimize the use of unobservable inputs. Our estimates of the fair value of financial instruments as of September 30, 2012 were determined using available market information and appropriate valuation methods.Considerable judgment is necessary to interpret market data and develop estimated fair value.The use of different market assumptions or estimation methods may have a material effect on the estimated fair value amounts. The carrying amounts of cash and cash equivalents, restricted cash, receivables, accounts payable and accrued expenses approximate fair value due to the short-term nature of these instruments. As of September 30, 2012, the aggregate fair value of our consolidated mortgages and notes payable, (Level 2) is approximately $313.0 million, compared to the aggregate carrying value of approximately $312.3 million on our condensed consolidated balance sheet. FASB ASC 820 also requires that non-financial assets and non-financial liabilities be disclosed at fair value in the financial statements if these items are measured at fair value on a non-recurring basis, such as in determining impairment loss or the value of assets held for sale as described below. 15 SUMMIT HOTEL PROPERTIES, INC., SUMMIT HOTEL OP, LP, AND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2012 Depreciation and Amortization Hotels are carried at cost and depreciated using the straight-line method over an estimated useful life of 27 to 40years for buildings and two to 15years for furniture, fixtures and equipment. We are required to make subjective assessments as to the useful lives and classification of our properties for purposes of determining the amount of depreciation expense to reflect each year with respect to the assets.Depreciation and amortization expense consists of depreciation of real property, amortization of deferred financing costs and amortization of franchise fees.Depreciation expense was $7,780,890 and $7,097,918 for the three months ended September 30, 2012 and 2011, respectively.Depreciation expense was $22,794,069 and $19,582,596 for the nine months ended September 30, 2012 and 2011, respectively.Amortization of deferred financing costs was $572,852 and $1,153,043 for the three months ended September 30, 2012 and 2011, respectively.Amortization of deferred financing costs was $1,795,545 and $1,770,368 for the nine months ended September 30, 2012 and 2011, respectively.Amortization of franchise fees was $150,099 and $140,954 for the three months ended September 30, 2012 and 2011, respectively.Amortization of franchise fees was $571,848 and $716,990 for the nine months ended September 30, 2012 and 2011, respectively. Long-Lived Assets and Impairment We apply the provisions of FASB ASC 360, Property Plant and Equipment, which addresses financial accounting and reporting for the impairment or disposal of long-lived assets. We monitor events and changes in circumstances for indicators that the carrying value of a hotel and related assets may be impaired. Factors that could trigger an impairment analysis include, among others: (1)significant underperformance relative to historical or projected operating results, (2)significant changes in the manner of use of a hotel or the strategy of our overall business, (3)a significant increase in competition, (4)a significant adverse change in legal factors or regulations or (5)significant negative industry or economic trends. When such factors are identified, we prepare an estimate of the undiscounted future cash flows, without interest charges, of the specific hotel and determine if the investment in such hotel is recoverable based on the undiscounted future cash flows. If impairment is indicated, an adjustment is made to the carrying value of the hotel to record the hotel at fair value. During the second quarter of 2012, the Company disposed of three hotels located in Twin Falls, ID for a sales price of $16.5 million.During the third quarter of 2012, the Company disposed of a hotel in Missoula, MT for a sales price of $1.9 million.As a result of entering into these sales agreements, we recorded an impairment loss within income (loss) from discontinued operations of approximately $932,000 and $1,166,000 during the first and second quarters of 2012, respectively,for those assets as the anticipated net proceeds were less than the carrying value. Assets Held for Sale FASB ASC 360 requires a long-lived asset to be sold to be classified as “held for sale” in the period in which certain criteria are met, including that the sale of the asset within one year is probable.If assets are classified as held for sale, they are carried at the lower of carrying amount or fair value, less costs to sell.FASB ASC 360 also requires that the results of operations of a component of an entity that either has been disposed of or is classified as held for sale be reported in discontinued operations if the operationsand cash flows of the component have been or will be eliminated from our ongoing operations. FASB ASC 360 also states that depreciation will cease to continue on held for sale assets. 16 SUMMIT HOTEL PROPERTIES, INC., SUMMIT HOTEL OP, LP, AND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2012 Acquisitions We allocate the purchase price of acquisitions based on the fair value of the acquired assets and assumed liabilities. We determine the acquisition-date fair values of all assets and assumed liabilities using appraisals or methods similar to those used by independent appraisers, for example, using a discounted cash flow analysis that utilizes appropriate discount and/or capitalization rates and available market information (level 3). Estimates of future cash flows are based on a number of factors including historical operating results, known and anticipated trends, and market and economic conditions (see Note 3 for new acquisitions).Acquisition costs are expensed as incurred. Equity-Based Compensation Effective as of the closing of the IPO, we adopted the 2011 Equity Incentive Plan, which provides for the grants of stock options, stock appreciation rights, restricted stock, restricted stock units, dividend equivalent rights and other stock-based awards, or any combination of the foregoing. In accordance with FASB ASC 718, Compensation-Stock Compensation, equity-based compensation is recognized as an expense in the financial statements over the vesting period and measured at the fair value of the award on the date of grant. The amount of the expense may be subject to adjustment in future periods depending on the specific characteristics of the equity-based award and the application of accounting guidance. Income Taxes We elected to be taxed as a REIT under the Code commencing with our short taxable year ended December 31, 2011. To qualify as a REIT, we must meet certain organizational and operational requirements, including a requirement to distribute annually to our stockholders at least 90% of our REIT taxable income, determined without regard to the deduction for dividends paid and excluding net capital gains, which does not necessarily equal net income as calculated in accordance with GAAP. As a REIT, we generally will not be subject to federal income tax (other than taxes paid by our TRSs) to the extent we currently distribute 100% of our REIT taxable income to our stockholders. If we fail to qualify as a REIT in any taxable year, we will be subject to federal income tax on our taxable income at regular corporate income tax rates and generally will not be permitted to qualify for treatment as a REIT for the four taxable years following the year during which qualification is lost unless we satisfy certain relief provisions. Commencing on February 14, 2011, we began to account for federal and state income taxes with respect to our TRSs using the asset and liability method. Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the consolidated financial statements’ carrying amounts of existing assets and liabilities and respective tax bases and operating losses and tax-credit carry forwards. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. 17 SUMMIT HOTEL PROPERTIES, INC., SUMMIT HOTEL OP, LP, AND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2012 NOTE2 -EQUITY Common Shares On February 14, 2011, the Company completed an underwritten public offering and concurrent private placement of 27,274,000 common shares, par value of $.01 per share.Upon completion of the offering, the Company issued 4,000 common shares to our independent directors pursuant to the 2011 Equity Incentive Plan.Effective February 14, 2011, the Company granted options to purchase 940,000 common shares (see Note 7). On April 2, 2012, the Company issued an aggregate of 3,270,062 shares of common stock to limited partners of our operating partnership in connection with the redemption of their common units (see Note 6).During the second quarter of 2012, the Company also issued 208,027 common shares to our independent directors and executive officers pursuant to the 2011 Equity Incentive Plan (see Note 7).As a result, the Company’s outstanding common shares increased to 30,756,089 as of June 30, 2012. On July 2, 2012, the Company issued an aggregate of 745,130 shares of common stock to limited partners of our operating partnership in connection with the redemption of their common units (see Note 6).As a result, the Company’s outstanding common shares increased to 31,501,219 as of September 30, 2012. The Company paid dividends of $.1125 per share on May 31, 2011; August 31, 2011; February 28, 2012; May 31, 2012 and August 31, 2012. Preferred Shares On October 28, 2011, the Company completed an underwritten public offering of 2,000,000 shares of 9.25% Series A Cumulative Redeemable Preferred Stock, par value of $.01 per share.Dividends are payable quarterly in arrears on or about the last day of February, May, August and November of each year.The Company paid dividends of $.578125 per share on February 28, 2012; May 31, 2012; and August 31, 2012. NOTE3 -ACQUISITIONS We acquired five hotels during 2011. We purchased the Homewood Suites in Ridgeland, MS on April 15, 2011 for approximately $7.3 million, the Staybridge Suites in Glendale, CO on April 27, 2011 for approximately $10.0 million, the Holiday Inn in Duluth, GA on April 27, 2011 for approximately $7.0 million, and the Hilton Garden Inn in Duluth, GA for approximately $13.4 million on May 25, 2011.We purchased the Courtyard by Marriott in El Paso, TX on July 28, 2011 for approximately $12.4 million.The purchases were financed with borrowings under our revolving credit facility.We did not acquire any intangibles or assume any debt related to these five acquisitions. We acquired three hotels during the first quarter of 2012.We purchased the Courtyard by Marriott in Atlanta, GA on January 12, 2012 for approximately $28.5 million, the Hilton Garden Inn in Birmingham, AL for approximately $11.5 million on February 28, 2012, and another Hilton Garden Inn in Birmingham, AL for approximately $8.6 million on February 28, 2012.We assumed debt of approximately $19.0 million on the Atlanta, GA acquisition. 18 SUMMIT HOTEL PROPERTIES, INC., SUMMIT HOTEL OP, LP, AND SUMMIT HOTEL PROPERTIES, LLC (PREDECESSOR) NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) SEPTEMBER 30, 2012 We acquired three hotels during the second quarter of 2012.We purchased the Hilton Garden Inn in Smyrna, TN on May 16, 2012 for approximately $11.5 million, the Hampton Inn & Suites in Smyrna, TN on June 21, 2012 for approximately $8.0 million, and the Courtyard by Marriott in Arlington, TX on May 16, 2012 for approximately $15.0 million.We assumed debt of approximately $14.1 million on the two hotel acquisitions in Smyrna, TN. We acquired one hotel during the third quarter of 2012.We purchased the Residence Inn in Arlington, TX on July 2, 2012 for approximately $15.5 million. The following table illustrates our initial allocation of the aggregated purchase prices for the hotel acquisitions discussed above during 2011 and 2012. The allocations for certain of our acquisitions are based on preliminary information and are, therefore, subject to change. (in thousands) (in thousands) Land $ $ Hotel buildings and improvements Furniture, fixtures and equipment Other assets Total assets acquired Other liabilities Debt acquired - Total liabilities acquired Net assets acquired $ $ Total revenues and net income (loss) for the three and nine months ended September 30, 2012 of hotels acquired during the nine months ended September 30, 2012 and the year ended December 31, 2011, which are included in the accompanying unaudited condensed consolidated statements of operations for the three and nine months ended September 30, 2012 and 2011, were as follows (in thousands): For the three months ended For the nine months ended 2012 acquisitions September 30, 2012 September 30, 2011 September 30, 2012 September 30, 2011 Revenue $ $
